Citation Nr: 0817204	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  00-04 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service connected myositis ossificans of the right femur.  


REPRESENTATION

Appellant represented by: AMVETS


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1976 to 
September 1997.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which granted service connection for myositis ossificans of 
the right femur, evaluating it at 10 percent from October 1, 
1997, the first day following the veteran's service 
discharge.  The RO issued a notice of the decision in January 
2000, and the veteran timely filed a Notice of Disagreement 
(NOD) in June 2000.  Subsequently, in August 2001 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
December 2001 it supplied a Supplemental Statement of the 
Case (SSOC).  The veteran timely filed a substantive appeal 
in February 2002.

On appeal in September 2003 the Board remanded the case for 
additional development, to include obtaining pertinent VA and 
non-VA medical records and providing a VA orthopedic 
examination.  The RO issued an SSOC in September 2006.

On appeal again in March 2007 the Board again remanded the 
case for further development, to include supplying proper 
Veterans Claims Assistance Act (VCAA) notice and providing 
another VA examination.  

The Board finds that the AMC/RO failed to comply with the 
March 2007 Remand directive, and, therefore it may not 
proceed with its review of the appeal.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure 
[the RO's] compliance" with the terms of its remand orders).  
Regrettably, therefore, the appeal is again REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

The Board finds that the AMC/RO must undertake additional 
action before the Board may proceed with its review of the 
instant claim on appeal.  Stegall, 11 Vet. App. at 271.  
Specifically, in the March 2007 Remand, the Board determined 
that the evidence of record raised an issue, namely, service 
connection for degenerative joint disease (arthritis) of the 
right hip, adjudged to be intertwined with the issue 
instantly on appeal, that is, entitlement to an initial or 
staged rating in excess of 10 percent for service connected 
myositis ossificans.  See March 2007 Remand at 5 (determining 
that "the raised intertwined issue of service connection for 
arthritis of the right hip must be adjudicated before the RO 
can readjudicate the claim for a higher rating for myositis 
ossificans of the right femur").  The RO, however, has not 
adjudicated this issue, see January 2008 SSOC, and 
accordingly, the Board must remand the appeal for such 
adjudication.

In addition, the Board's March 2007 Remand also directed the 
RO to provide complete VCAA notification in compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), to include 
apprising the veteran of the manner in which VA calculates 
disability ratings and assigns effective dates.  See March 
2007 Remand at 7 ("Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an explanation as to the 
information or evidence needed to establish a disability 
rating and effective date for the benefit sought as outlined 
by the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006)") (emphasis added).  The RO failed to provide such 
notice in its March 2007 letter to the veteran or in any 
correspondences thereafter.  

Finally, the Board notes that in September 2000 the veteran 
participated in a Travel Board hearing before the undersigned 
veterans law judge in relation to two issues, neither of 
which is currently before the Board, namely: (1) entitlement 
to an increased rating for status post lumbar strain, 
evaluated at 10 percent; and (2) entitlement to an increased 
rating for a cervical strain with degenerative changes, 
assessed at 10 percent; this hearing did not address the 
issue of a rating in excess of 10 percent for service 
connected myositis ossificans, see Hearing Transcript at 2, 
and in fact, at the time of the September 2000 Travel Board 
hearing, while the veteran had submitted an NOD in June 2000 
with respect to this 10 percent evaluation, he had yet to 
receive the RO's required SOC, which it issued after the 
Travel Board hearing in August 2001.  In February 2002, the 
veteran submitted his substantive appeal with resect to a 
variety of issues, to include the ratings assigned for his 
service connected spine disabilities and the 10 percent 
rating for his myositis ossificans, and requested a Travel 
Board hearing at this time.  As reflected in a July 2002 
letter to the veteran, however, a hearing administrator at 
the Board determined that he already had partaken in a Travel 
Board hearing in September 2000, and therefore, denied the 
veteran's request for a "second" Travel Board hearing.  See 
July 2002 Letter ("After reviewing your record, we noticed 
that on February 14, 2002, you indicated on the VA Form 9 
that you request a travel board hearing.  A travel board 
hearing was held on September 14, 2000.  I have enclosed a 
copy of the transcript.  Therefore, your request for a second 
travel board hearing is denied").  As is evident from the 
transcript of the September 2000 Travel Board hearing, the 
veteran did not have the opportunity to discuss his 
dissatisfaction with the 10 percent initial evaluation for 
his service connected myositis ossificans at that time, nor 
has he subsequently been afforded the opportunity to partake 
in a hearing before the Board on this matter, despite his 
February 2002 request for such a hearing.  While there has 
been no subsequent reference to this matter, given the fact 
that the veteran has not withdrawn his hearing request and 
since this case must be remanded for the reasons noted above, 
the RO should clarify whether the veteran still wishes to 
partake in a personal hearing and if so, what type of hearing 
(i.e., RO, Board Videoconferance, Travel Board).  The RO must 
thereafter schedule any hearing that is requested.        

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC/RO should clarify whether the 
veteran desires to partake in a Board 
hearing on the issue of entitlement to an 
initial rating in excess of 10 percent  
for his service connected myositis 
ossificans and if so what type of hearing 
(i.e., RO, Board Videoconferance, Travel 
Board).  If the veteran indicates that he 
does wish to partake in such a hearing on 
this matter, the AMC/RO must schedule the 
appropriate hearing accordingly.

3. The AMC/RO must adjudicate the 
intertwined issue of service connection 
for arthritis of the right hip, to 
include on the basis of direct incurrence 
and secondary to a service connected 
disability such as myositis ossificans, 
after conducting proper development of 
this issue, which may include obtaining a 
VA medical opinion.

4. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the veteran remains dissatisfied with 
the outcome, the AMC/RO should issue an 
appropriate SSOC and provide him an 
opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).








